Citation Nr: 0420498	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  02-06 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that denied service connection for 
a bilateral knee condition.  The veteran filed a notice of 
disagreement in November 2001.  Therein, he expressed 
disagreement only with respect to the denial of the claim for 
a right knee disability.  The RO issued a statement of the 
case in April 2002 that addressed the issues of service 
connection for both a right and left knee condition.  The RO 
received the veteran's substantive appeal in May 2002.  The 
veteran was afforded a hearing at the RO in June 2002.  A 
transcript of the hearing is of record.  Therein, the veteran 
and his representative again noted that he was only appealing 
the decision denying service connection for a right knee 
condition and that he wished to withdraw the appeal with 
respect to the issue of service connection for a left knee 
condition.  Accordingly, the issue of service connection for 
a left knee condition is withdrawn and is not the subject of 
Board jurisdiction on appeal.  See, 38 C.F.R. § 20.204 
(2003).  

For the reasons set forth below, this matter is being 
remanded to the RO, via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify you if further action is 
required upon your part.  


REMAND

The veteran acknowledges that he entered the military in 1967 
with a preexisting diagnosis of bilateral Osgood-Schlatter's 
disease.  However, he contends that in 1968 or 1969, he 
aggravated his right knee condition when he fell while 
jogging.  He alleged that he was jogging into a shady area 
when he tripped over a 55-gallon drum and landed directly 
upon his right kneecap.  Additionally, he submitted a 
statement from a service comrade who indicated that the 
veteran injured his right knee while jogging in the summer of 
1969 and was on crutches for a short time thereafter.  

His October 1966 enlistment examination reflects a diagnosis 
of preexisting bilateral Osgood-Schlatter's disease.  The 
examination report indicated that he had some discomfort upon 
excessive motion of the knees.  A January 1968 Physical 
Profile Serial Report indicated that the veteran had no major 
duty defects or duty restrictions.  In a November 1968 
treatment note, the veteran requested to see an orthopedist 
about knee surgery.  The veteran stated at that time that he 
had Osgood-Schlatter's disease plus many other knee problems.  

An orthopedic consultation note indicated that he had 
possible internal derangement of the knee.  There was full 
range of motion, with no effusion or clicks.  His knee was 
stable and his quads and calves were equal.  He was told to 
exercise his quads and return to the clinic in two months.  A 
January 1969 note included a provisional diagnosis of 
possible internal derangement of both knees.  A note dated 
January 14, 1969 may indicate "Fell on Rt Knee - now 
painful.", although the handwritten note is difficult to 
read.  

In February 1969, the veteran was treated for a painful heel.  
Later that month he was seen with complaints of bilateral 
knee pain, especially upon bending.  

In November 1969, the veteran was treated for symptomatic 
chondromalacia patellae.  In March 1970, he was placed upon 
duty restrictions for chondromalacia patellae of the left 
knee. In October 1970, he was seen on an emergency basis.  
The note indicates a past history of "torn cartilage" of 
the right knee long ago but refused surgery.  The diagnosis 
was chondromalacia of the right knee.  Later that month, he 
was placed upon duty restrictions with respect to his right 
knee condition and was limited from marching, parades, long 
standing or aerobics.  A service separation examination is 
not of record.  

VA outpatient treatment records from the Lancaster clinic for 
September 2001 and March 2002 are of record.  They reflect 
that the veteran was treated with complaints of right knee 
pain.  He referred to a history of a jogging accident in 
service.  He was offered an orthopedic consult in March 2002 
but refused.  

Initially, the Board notes that VA has enhanced duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  The VCAA and implementing regulations provide 
that VA examinations should be ordered to address matters 
that require medical knowledge, to include the question of 
nexus, if needed to resolve the issue on appeal.  See 
38 U.S.C.A. § 5103A(d)(2).  In determining whether an 
examination is necessary VA will take into account all 
information and lay and medical evidence (including statement 
of the claimant) that contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of a disability; and indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  Id.  

The veteran has never been afforded a VA examination and the 
Board finds that such examination would be helpful in 
determining the nature of the current right knee condition 
and any relationship to a claimed injury in service or to 
preexisting Osgood-Schlatter's disease.  Accordingly, the RO 
should schedule the veteran for an examination at the 
earliest convenience.  

The veteran is herein advised that, in keeping with VA's duty 
to assist, the purpose of any examination requested pursuant 
to this remand is to obtain information or evidence that may 
be dispositive of the appeal.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).  

Additionally, as part of VA duty to notify, a VCAA notice 
letter, to be consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

While the appellant was informed of pertinent provisions of 
the VCAA in a May 2001 letter, the letter did not inform the 
claimant of the evidence not of record that was necessary to 
substantiate the claim or advise the veteran to submit any 
evidence showing a relationship between a current disability 
to an injury or disease incurred or aggravated during active 
duty service.  Accordingly, upon remand, the RO should send 
the veteran a letter that conforms to 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Prior to arranging for the veteran to undergo VA examination, 
the RO should, as indicated above, attempt to obtain all 
outstanding treatment records from any source identified by 
the veteran.  

In this regard, the veteran testified at the June 2002 
hearing that he received current medical treatment from the 
VA clinic in Lancaster.  Already of record are treatment 
records through March 2002.  Accordingly, upon remand, the RO 
should also obtain all outstanding pertinent medical records 
from the VA clinic where the claims file reflects the veteran 
n has been treated.  In this regard, the Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the appellant's claim.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send the veteran a 
letter explaining the VCAA and that 
complies with 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  The letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claim for 
service connection for a right knee 
disability.  The letter should also 
specifically inform the veteran of which 
portion of the evidence is to be provided 
by the claimant, which part, if any, the 
RO will attempt to obtain on his behalf, 
and a request that the veteran provide 
any evidence in his possession that 
pertains to his claim.  

2.  After receiving the appellant's 
response, the RO should assist the 
appellant in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After the veteran responds and all 
records/responses from each contacted 
entity have been associated with the 
claims file (or a reasonable time period 
for the veteran's response has expired), 
the RO should arrange for the veteran to 
undergo VA orthopedic examination at the 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated studies and 
tests should be accomplished, to include 
x-ray examination(s), and all clinical 
findings should be reported in detail and 
clinically correlated to a specific 
diagnosis.

Based on examination, review of the 
record, and the veteran's assertions, the 
orthopedic examiner should render an 
opinion, consistent with sound medical 
principles, as to whether it is, at least 
as likely as not, (i.e. is there at least 
a 50 percent probability) that any 
currently diagnosed knee condition 
originated in service; or, was aggravated 
by service; or was otherwise caused by 
any incident that occurred during 
service; or, was manifested within one 
year following the veteran's separation 
from service.  

In rendering such opinion(s), the 
examiner should discuss the relationship 
between Osgood-Schlatter's disease that 
preexisted service, any incident or 
injury in service, and any currently 
diagnosed right knee disorder.   

The examiners should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a typewritten report. 

5.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) from the pertinent VA medical 
facility that informs the veteran of the 
date and time of the examination.

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. 
§ 5103 (West 2002), and any other 
applicable legal precedent. 

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for a right knee 
disability in light of all pertinent 
evidence and legal authority.  

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran an appropriate supplemental 
statement of the case (to include clear 
reasons and bases for the RO's 
determinations) and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



